1777. Bill seeks to have defendants consent to conveyance of real estate which should come to plaintiff as part of his wife’s inheritance from her father, David *627Deas. Answer of Inglis admits plaintiff’s claim under marriage articles, but declares .property in question was left to plaintiff’s late wife, Mary, to defendant’s wife, and to Elizabeth Deas by their mother, and therefore the defendants are heirs at law to plaintiff’s wife and entitled to the whole property in question. [Remainder of decree lost.]
(Bundle 1770-)